Title: To Thomas Jefferson from Stephen Cathalan, Jr., 23 May 1793
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


Marseilles, 23 May 1793.He wrote on 19 Mch. about the unfortunate fate of the Aurora, André Lewis Burgain master, belonging to Zacharie, Coopman & Company of Baltimore. Burgain was finally discharged from prison yesterday after the proper administrative and judicial authorities had examined and found wanting the evidence brought against him by his chief accuser, Captain Neel, the French commander of the privateer Patriote. In consequence of Cathalan’s importunities at the head of the merchants trading with the United States, Burgain’s consignees, Captain Roger Robins of the American brig Bacchus (the bearer of this letter), and others who knew Burgain in Baltimore, the departmental and district authorities on 19 May unanimously rejected the accusation that Burgain was an émigré, as he had left France before there was any law against emigration, gave him the right to seek compensation from Neel in a court of justice for his cruel treatment, and listened with great interest when Cathalan criticized Neel in his presence for inhumanity and reclaimed Burgain as a United States citizen. Cathalan does not know what compensation would suffice for a man detained in irons in a ship’s hold for twenty-two days and in prison for more than two months because of the calumniating reports of another man. He hopes that when the ship and cargo come up for judgment on 29 May the authorities will not award them as a prize to the privateer. In this city law is observed and the public spirit of the people has completely changed compared to last year. The “hangs Mens or Lanthernors” were judged and guillotined last week. The prisons are filled with the chief intriguers who were “contriving for anarchy, Murders, and Plunder.” They will soon receive their reward, and three of them committed suicide four days ago. The Duke of Orléans, suspected to be the head of the anarchists, is confined and will soon be judged here. Robins, the same person previously reported to have been carried into Cette, is an able and learned man who will inform TJ of all he saw here and describe the great advantages awaiting American ships in the Mediterranean. Robins returns  to Philadelphia with an enormous freight, and fifty such vessels could now obtain the same kind. He has insured Robins individually for 2,100 dollars at 4 percent to pay his ransom if he is captured by the barbarian powers. As long as the war continues American merchants will control the West Indian trade. Foreign exchanges are the great regulators of import prices here, with £3₶ in assignats worth only 7½ pence sterling in London and Spanish dollars sold at £13₶ 10s. to 14₶ in assignats. Tobacco now sells for £90 ₶ per quintal marc and will soon rise to £100₶. Owing to military operations, flour will continue in great demand; there is none from the United States. Flour and wheat now fetch £125 to 130₶—a situation that promises to last another year. West Indian coffee is now worth 50s. to 3₶ per pound Marseilles weight. News just arrived that a small English fleet entered the straits of Gibraltar and that a Spanish squadron lies at anchor at Barcelona. The French squadron is fitting out at Toulon, where unfortunately the anarchist spirit still reigns. For want of naval protection Marseilles has lost a large number of richly loaded merchant vessels coming from the straits since news of the war reached Gibraltar and the Spanish ports, but privateers have brought a good number of prizes here, though of “a very Short value.” It is now impossible for any French merchant vessel to pass the straits in either direction. He lately received TJ’s 31 May 1792 letter with the printed laws of Congress, a boon for his chancery. He has ordered Robins to show TJ the passport he gave him and the certificates sworn by the loaders that the goods on board Robins’s ship belong solely to American citizens. The belligerent powers will respect the American flag, but the barbarian powers will not do likewise, and he hopes they may be forced to soon. [30 May.] On 27 May tobacco was purchased here for £100, the 28th at £110₶ and yesterday at 115 and 120₶ per quintal. The purchaser was unable to obtain all of it, the remainder being unsold at £130 to 150₶ while others will not sell at all. The exchanges remain as described in the annexed letter. No judgment has been given on the Aurora.
